EXHIBIT 10.18

HURON CONSULTING GROUP INC.

EXECUTIVE OFFICERS’ COMPENSATION FOR 2008 AND 2009

SUMMARY SHEET

 

Name

  

Position

   Year    Base Salary    Bonus (1)

Gary E. Holdren

   Chairman of the Board, Chief Executive Officer and President    2008


2009

   $


$

1,150,000


1,150,000

   $


$

0


1,150,000

Daniel P. Broadhurst

  

Vice President,

Chief Operating Officer

   2008


2009

   $


$

600,000


600,000

   $


$

0


600,000

Gary L. Burge

  

Vice President,

Chief Financial Officer

and Treasurer

   2008


2009

   $


$

400,000


400,000

   $


$

0


400,000

Natalia Delgado

  

Vice President,

General Counsel and

Corporate Secretary

   2008


2009

   $


$

325,000


325,000

   $


$

0


325,000

Mary M. Sawall

  

Vice President,

Human Resources

   2008


2009

   $


$

325,000


325,000

   $


$

0


325,000

 

(1) Bonuses are performance-based and there is no stated maximum. Bonuses for
2009 are based on targets and actual amounts paid may be greater or smaller than
the amounts indicated.